DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hashemi et al. U.S. Patent Application Publication 2019/0326288 A1 (the ‘288 reference).
The reference discloses in Figs. 1-10, paragraph(s) [0041] and other text a method of forming a semiconductor device as claimed.
Referring to claim 1, the ‘288 reference discloses a method of forming a semiconductor device, the method comprising: 
forming a first fin structure (nanostack NS, Fig. 3) over a substrate (10), the first fin structure including alternating layers of a first semiconductor material layer (12NS) and a second semiconductor material layer (14NS); 
forming a gate structure (16L) over the first fin structure (NS); 
forming a receded strip (14NS, Fig. 8) by removing portions of a topmost layer of the second semiconductor material layer (14NS) on opposing sides of the gate structure (16L); 
forming receded sacrificial strips (12R, Fig. 8) by removing portions of the first semiconductor material layers (12NS) on opposing sides of the gate structure (16L), the receded sacrificial strips each (12R) including recessed edge surfaces (not labeled); 
forming an inner spacer (22, para [48]) adjacent to the recessed edge surfaces of the receded sacrificial strips (12R); and 
epitaxially growing a source/drain structure (26, para [53]) adjacent to the inner spacer (22) and remaining portions (12R, 14NS) of the alternating layers of the first semiconductor material layer (12NS) and the second semiconductor material layer (14NS).
Referring to claim 2, Fig. 8 depicts that the source/drain structure (26) extends around remaining ones of the second semiconductor material layers (14NS). 
Referring to claim 4, the reference further discloses:
removing the gate structure (Figs. 8, 9, para [59, 60]); 
removing the receded sacrificial strips (12R) in a channel region; and 
forming a replacement gate structure (34L, para [61]) around remaining ones of the second semiconductor material layers (14NS). 

Allowable Subject Matter
3.	Claims 8-20 are allowable over the prior art of record. 
	Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method of forming a semiconductor device with all exclusive limitations as recited in claims 3, 5, 6, 7, 8 and 15, which may be characterized:
(claim 3) in that after epitaxially growing the source/drain structure a void is interposed between the source/drain structure and at least one of the receded sacrificial strips;
(claim 5) after forming the replacement gate structure a void is interposed between the source/drain structure and the replacement gate structure;
(claim 6) in that the source/drain structure directly contacts the receded strip;
(claim 7) in forming an etch stop layer selectively covering first portions of the dielectric layer adjacent the receded sacrificial strips, in removing second portions of the dielectric layer free of the etch stop layer, and in removing the etch stop layer;
(claim 8) in forming etch stop portions over the inner spacer layer adjacent the recessed edge surfaces of the receded sacrificial strips, exposed portions of the inner spacer layer extending away from the etch stop portions, removing the exposed portions of the inner spacer layer, in that remaining portions of the inner spacer layer forms inner spacers, and in forming a source/drain structure adjacent to the inner spacer and the layers of the second semiconductor material; and 
(claim 15) forming etch stop portions over the inner spacer layer adjacent the recessed edge surfaces of the receded sacrificial strips, in removing exposed portions of the inner spacer layer, remaining portions of the inner spacer layer forming inner spacers adjacent the recessed edge surfaces of the receded sacrificial strips, and in forming a source/drain structure adjacent to the inner spacer and the layers of the second semiconductor material.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08-02-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818